      Case 2:19-cv-00374 Document 54 Filed on 07/28/20 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 28, 2020
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

BRIAN WILLIAM DOUD,                           §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-374
                                              §
NATASHA MCMILLION, et al.,                    §
                                              §
         Defendants.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 50). The M&R recommends that the Court dismiss

Plaintiff’s lawsuit without prejudice under Federal Rule of Civil Procedure 41(b) for failure

to prosecute and that his motions for class certification be denied as moot. Id. at 3.

       Plaintiff was provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b); General Order

No. 2002-13. No objection has been filed. When no timely objection has been filed, the

district court need only determine whether the Magistrate Judge’s M&R is clearly

erroneous or contrary to law. United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)

(per curiam); Powell v. Litton Loan Servicing, LP, No. CIV. A. H-14-2700, 2015 WL

3823141, at *1 (S.D. Tex. June 18, 2015).

       Having carefully reviewed the proposed findings and conclusions of the Magistrate

Judge, the record, and the applicable law, and finding that the M&R is not clearly erroneous

or contrary to law, the Court ADOPTS the M&R in its entirety. (D.E. 50). Accordingly,


1/2
      Case 2:19-cv-00374 Document 54 Filed on 07/28/20 in TXSD Page 2 of 2




Plaintiff’s lawsuit is DISMISSED WITHOUT PREJUDICE under Rule 41(b) for failure

to prosecute and his motions for class certification (D.E. 6, D.E. 9) are DENIED as moot.

The Clerk of Court is ORDERED to administratively CLOSE this case.



             SIGNED and ORDERED this 28th day of July 2020.



                                               DAVID S. MORALES
                                               UNITED STATES DISTRICT JUDGE




2/2
